DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on December 30th, 2021, have been carefully considered.
No claims have been amended, added, or canceled.
Claims 1-24 are currently pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,901,645. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/094634
U.S. Patent No. 10,901,645
Claim 1
A computer-implemented method for converting an existing storage pool into an intended storage pool in place, comprising: reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between rank extents of the intended storage pool; converting the ranks in the existing storage pool from first rank extent sizes to second rank extent sizes; and in response to converting the ranks in the existing storage pool, for each of the volumes: performing a temporary pause/lock on a volume segment table (VST) entry which corresponds to a given volume, and populating the VST entry with a new structure which corresponds to the respective second rank extent size.



A computer-implemented method for converting an existing storage pool into an intended storage pool in place, comprising: identifying a request to convert the existing storage pool having a first rank extent size into the intended storage pool having a second rank extent size, wherein the first rank extent size is smaller than the second rank extent size; reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool; for each of the ranks in the existing storage pool, converting the given rank from the first rank extent size to the second rank extent size; and in response to converting the ranks in the existing storage pool, for each of the volumes: performing a temporary pause/lock on a volume segment table (VST) entry which corresponds to the given volume, removing an existing structure associated with the VST entry which corresponds to the first rank extent size, and populating the VST entry with a new structure which corresponds to the second rank extent size.

wherein converting the ranks in the existing storage pool from the first rank extent sizes to the second rank extent sizes includes, for each of the ranks: allocating new rank segment table (RST) space; quiescing extent change activity for a given rank; populating the new allocated RST space with a new entry which corresponds to the respective second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank, 

wherein the first rank extent size is smaller than the second rank extent size.
Claim 2+claim 1
wherein converting the given rank from the first rank extent size to the second rank extent size includes: allocating new rank segment table (RST) space; quiescing extent change activity for the given rank; populating the new allocated RST space with a new entry which corresponds to the second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank.

Claim 1
wherein the first rank extent size is smaller than the second rank extent size
Claim 3
wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 3
wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 4
wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 4
wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 5
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.
Claim 5
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.

wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 6
wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 7
wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.
Claim 7
wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.
Claim 8
wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool
Claim 8
wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool.
Claim 9
A computer program product for converting an existing storage pool into an intended storage pool in place, the computer program product comprising a computer P201808722US02/TUC1P545A- 3 -readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: reorder, by the processor, volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between rank extents of the intended storage pool; converting, by the processor, the ranks in the existing storage pool from first rank extent sizes to second rank extent sizes; and in response to converting the ranks in the existing storage pool, for each of the volumes: perform, by the processor, a temporary pause/lock on a volume segment table (VST) entry which corresponds to a given volume, and populate, by the processor, the VST entry with a new structure which corresponds to the respective second rank extent size.
Claim 9
A computer program product for converting an existing storage pool into an intended storage pool in place, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: identify, by the processor, a request to convert the existing storage pool having a first rank extent size into the intended storage pool having a second rank extent size, wherein the first rank extent size is smaller than the second rank extent size; reorder, by the processor, volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool; for each of the ranks in the existing storage pool, convert, by the processor, the given rank from the first rank extent size to the second rank extent size; and in response to converting the ranks in the existing storage pool, for each of the volumes: perform, by the processor, a temporary pause/lock on a volume segment table (VST) entry which corresponds to the given volume, remove, by the processor, an existing structure associated with the VST entry which corresponds to the first rank extent size, and populate, by the processor, the VST entry with a new structure which corresponds to the second rank extent size.
Claim 10
wherein converting the ranks in the existing storage pool from the first rank extent sizes to the second rank extent sizes includes: allocating new space in a rank segment table (RST); quiescing extent change activity for a given rank; populating the new allocated RST space with a new entry which corresponds to the respective second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank, 

wherein the first rank extent size is smaller than the second rank extent size.


wherein converting the given rank from the first rank extent size to the second rank extent size includes: allocating new space in a rank segment table (RST); quiescing extent change activity for the given rank; populating the new allocated RST space with a new entry which corresponds to the second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank.

Claim 9
wherein the first rank extent size is smaller than the second rank extent size

wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 11
wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 12
wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 12
 wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 13
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.
Claim 13
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.
Claim 14
wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 14
wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 15
wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.
Claim 15
wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.
Claim 16
wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool.
Claim 16
wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool.
Claim 17
A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: reorder, by the processor, volume extents in an existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of an intended storage pool; P201808722US02/TUC1P545A- 5 -converting, by the processor, the ranks in the existing storage pool from first rank extent sizes to second rank extent sizes; and in response to converting the ranks in the existing storage pool, for each of the volumes: perform, by the processor, a temporary pause/lock on a volume segment table (VST) entry which corresponds to a given volume, and populate, by the processor, the VST entry with a new structure which corresponds to the respective second rank extent size.

A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: identify, by the processor, a request to convert an existing storage pool having a first rank extent size into an intended storage pool having a second rank extent size, wherein the first rank extent size is smaller than the second rank extent size; reorder, by the processor, volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool; for each of the ranks in the existing storage pool, convert, by the processor, the given rank from the first rank extent size to the second rank extent size; and in response to converting the ranks in the existing storage pool, for each of the volumes: perform, by the processor, a temporary pause/lock on a volume segment table (VST) entry which corresponds to the given volume, remove, by the processor, an existing structure associated with the VST entry which corresponds to the first rank extent size, and populate, by the processor, the VST entry with a new structure which corresponds to the second rank extent size.

wherein converting the ranks in the existing storage pool from the first rank extent sizes to the second rank extent sizes includes: allocating new space in a rank segment table (RST); quiescing extent change activity for a given rank; populating the new allocated RST space with a new entry which corresponds to the second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank, wherein the first rank extent size is smaller than the second rank extent size.
Claim 18+Claim 17
wherein converting the given rank from the first rank extent size to the second rank extent size includes: allocating new space in a rank segment table (RST); quiescing extent change activity for the given rank; populating the new allocated RST space with a new entry which corresponds to the second rank extent size; performing a temporary pause/lock on an existing RST entry which corresponds to the given rank; activating the new RST entry which corresponds to the second rank extent size; and resuming extent change activity for the given rank.

Claim 17
wherein the first rank extent size is smaller than the second rank extent size

Claim 19
wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 19
 wherein converting the given rank from the first rank extent size to the second rank extent size includes: freeing the existing RST entry.
Claim 20
wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 20
wherein the RST is configured such that each RST entry corresponds to a rank extent of a given size, and points to a corresponding volume extent.
Claim 21
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries P201808722US02/TUC1P545A- 6 -between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.
Claim 21
wherein reordering volume extents in the existing storage pool such that physical rank extents of the volumes align with boundaries between the rank extents of the intended storage pool includes: reordering the volume extents based on a temperature of data included in each of the volume extents.
Claim 22
wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 22
wherein volume extents in the existing storage pool which include hot data are grouped together, wherein volume extents in the existing storage pool which include cold data are grouped together.
Claim 23
wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.

wherein the volume extents in the existing storage pool are reordered such that the physical rank extents of the volumes align with the boundaries between the rank extents of the intended storage pool without any padding.

wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool.
Claim 24
wherein data in the volumes is not migrated outside the existing storage pool while converting the existing storage pool into the intended storage pool.


	
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Allowable Subject Matter
Claims 1-24 would be allowable based on the approval of a timely filed terminal disclaimer which overcomes the above double patenting rejection.
Regarding claims 1, 9, and 17, the prior art of record, either alone or in combination, fails to explicitly teach dividing an existing extent from a first larger size into multiple smaller extents, where the conversion occurs while the volume segment table (VST) is temporarily paused or locked.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC CARDWELL/Primary Examiner, Art Unit 2139